Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 1 of 17

Banta Leary Arise TC:
_ Abe BUAMM

_ _ASsPe. Douslas ~ bale

 

 

 

_ Bo. Gow 3567 _ coe _ eo
_ Dourglas, Aa. 55 60¢-3567 _ oo

 

___UNTTED STATES DIsT@IcT Coukt
, DPrstercey af ARTZONA

/

 

 

 

_ Denied Heme Aci ifa, TC /

 

 

_- _—-e. Sing he mea

Case, Neo, 1 CVv-l4- O2SS7-Piux-Sh R-CESt)
Plas! vA LEE,

 

 

 

CRC ty, 15,1 COMPLITANT
AMENDED CoOMPIAINT WITH
_ Qee/car Edun Nickerson cmd | JoRY DEMAND BY

__ Tene Doe Nieberson A PRISONER

husband and ites C42. Ws.c. 1483)
leer De Glover Can J

 

 

 

 

Fame Dor Glover ,

husbaid amd wile?

 

oe; cack. Cama cen pnd
_» Tene, Noe Cameron,
lus band Cun a Ciree L

OCF ur Be Hatheork, amd
Tare Dow, Hathes ee ,

 

 

aa trushemd. oad wile. f Pn.

OF Ear Rendy Dow asd . _
P Og (2€ [¢ fe .
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 2 of 17
Mas. Randy Tans Dow,

Hushand and WH Fe j

CITY of Mésa,

Q& mus ai Sia ankity? and

 

Tan Does Ik, ABC cocparabions

 

l- ond t coh $ I-X,

 

Defendants. _

 

INTRODUCTION

 

Plainti€l Daniel Hency Acmi is ,re- CAcmijo’’) a State Prisoner, Files
His Civil aetion Ogey st OF Ficac Nickerson ( OF Fear Glover?
OFF AC Cameron) OF Crear Hatheock and th, City of Mesa
(collectively Detendants”), Pursuant te the Constihelian p and Tle
42 U.S.C (T3 Senking damages for Commi thins acts urder the
Coloc pC law whreb deprives fhe Plants o€ Caights Secured
Under the Constitution, fn addition this is_a Civ! action Seeking

damages Bgqein st Dele nrdants Osc intentions | Won gdeingy Te ad

 

 

te Commen au J Stats ry laws of Arizens .

 

JURISDICTION AND VENUE

 

[this action acises becanse Membars 06 the Mesa City Polen
Depadwunt cassive foeee ble ing the Plain h CC
outside of te Baptist Chucch vislating Wis rights Protecked by
the United Strtes Constibtian aud the laws of Acrona.
OWS Conct has sciginel Tanisdichon Prcsment te 2¥ utc IBzl

) a&s O-S.C, i343 , and Sup ole mavtel Teacigdi cts aw Undirc

 

 

 

av U.5.Cc. (BG.
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 3 of 17

Se Venu, is Proper as. Hie evands Co mbeind of 0 Cured + be, city . aoe ee
weeps Mase yAf 1ZOng) Mun Lipa (ty teeate ds cothin Macicope County peo PER OW ce
an 4. Pleinkl€L damendS. Ae Tey te al <a

 

 

_ Pevt ous LANSUTTS BY PLAINTIEE

46 Plaint €E hee Cled as _otherlewsmuts hte Prisonzc -

 

FARTTES

S. PlainbifC Denied Hengy Acmijo, Te, asingle man, was et all relevent
Aine S a _tesidunt of Macizops Cou, Acirens. &
pein Ce rmabion and_balie 6, De Ge ants OCOrer Edun Nitkacsomn
ad Tene Dee Nickerson ate 6 esidunts 2 Mancope. County, Arizones
_ ehendank Nickerson oles et all elevent tines o Max Gly Blew
o ¢ Cicer aching wikhitis the Scope ond Course of bis em Playenenct both,
_ Rebindank City of Mega. Delerdort Mirkseson is being Sued
in path is individual ord official Capreltive. nec Plain
Gabi cmine, € Tene Pow Nichingans teiact meme We tulll Sele. fenue of +
Comet fe comtind hg tamelatat ome Set foc hae fre, Meme,
TT UP ain ls cmeation tnd bli £ , Me€en ants OC6cac D. Glomwe ond
Tent Doe Glow one tesidents of Mapizopa. Camth, Anronnes
De kendsint Glowe was et all Colevert limes « Mesa Cty Polen

Of biear ocbing within the Scop cmd course of hic emplayand worth _—_-__--

Dehn dant Crhy of Maeve Det dant Clevuer_is briny Sued ie
losth bis udividwel and OF G: cial Caprcities One Plent€ ‘e

 

 

 

 

 

_. cLet conimes Jena Dae Glovers true name, he unl (sale. beeve of tye
Gout. be Gmemd bed. Complaint ond Sot feck her ee Wena, -
ee Page 3 cc lb

 
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 4 of 17

_ B- LPon mbocmatten and belie’ DeCerdents Ofbierc Io. Cameron. and Tame
Doe Camuren, ore _Cesidants of Ma rcopa County pActrene. Deberdand 0.
Cameron wos of all relevent tines. Mess Cty Oslin OfGiar thse
dhs the scope and Course. of hy's employ mendovth Delradact GLY.
af Mess, Debirdant. Cameron is buns Sued ja beds bus inchividue |
bond ofGicial CaPocthict Ones Pla inbill dak coors Jena Dow Cmecons
Ate name be till Serle leave af this conct te amend nis Complevnd — ee
Gnd Set Cocke cteoe meme
Tt Upon bbscmetioncomad balief, Delendents OC ear B. Unthcock and
Dine Doe Hetheock Gre cecidurts of Mecieops Covaty | Acton. .
DG deedt Htheoek tune ad all pelevart dimes_a Ves Cty Police Otter
aching Cid the Scope One Course of his empleymond ith Delerdent Chy
of Mes. DeGudat Htheack is. being Steeda _both hie individual ard
ob beial Cepecibia  Qree Plyindich dabemines Tene Doe Hbhcok’'s
Awe ner bern scuk heave of Hes Court te amend b's Complaint _ a
and Set Gell bur det Nemes
1D. Upon nfsema tion and hiliel, DeGadants Ofieac Randy Dee and Mes.
Rend y Tenn Det am. fesidente of Mec.cops. Connty , Agrons. Defindest
Randy Dee twas et all alevart (mesa Mes. City Police Ofer aching
__tarthin tee scape Gnd Conrse of Wis employanend will Debimdaont Gly of
oe Myge Debndant Randy Dow is buoy Sined ia bath his pdividive |
and official Cpretties. Once Cleitil detromints Randy Does ard
Mes. Bem OY Dee's tere name he ojll seal beave 2 ths Comet ts
Gerd is Conplamt ond set fecth his and hac tee Mend ,
FAIL Dekendawk Cy af Masi is..o prblic. municipal Gocporabion fecal and...
oo dasineked as such Pursuant te Title 1.06 te Anzone Revised
ee eee ul Eee Yoe le HE

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 5 of 17

_., Stedabe $+ Tt deploys a Police Cscee uk opecabes undic and administers
on Oe Sk of lew enGoccamtat Policia $, Practices Gnd Customs tvalviny te veins Jone ene

 

Cain y Sone) Swear $id of t's Police OCG cars. These Policies, Prazhiiee ond.

_ Raho ms eluda taining in tie Use sf Fsree and On-ty- Shrek encountacs

woth crv WenS as well as Ficcarms treming, As such ite de ibid +s

Abs Cail Suit and it May ba held Keble fosth adteckly and Vitarionsly

Por the Witens bul Con duck of 4s Falive OCC cers.
___ #12. Dela dente af all matecial fms, ord Cause ts ocowr in te Shebe of
a Acirone, Connty af Mecerpa An events thet are Hr Sib ject ttre He
ok this lawsuit end whieh events ew Derlormd Grand arbehalf

of thir Communihy Gnd Sefarety & states =

FT 13. Delemdente Taha snd Tarr Does lex, ABC Cocpatations aX end XYZ

_ Racknerchips IX ace Gictitisushy Named Ptesons, entibies Presidents,
a oF cars emploaes end foc oumnes ihess ackiwrls) oe Glatlonshia be BlekondintS
may fender thu liable bo dn Plaintl foc his inuces and damage S
_harein Complained of. lamtiCl (ese cvess the. tiglt ts Qmerd the, Complaie!
fe fetleck their tee memes.

 

 

 

 

 

 

STATEME NT of RELEVANT FACTS

 

_ HOLNY, T Dewieel Honey Acmije, Te. yom the PlaintiCl inthe above entith) cake.
HF 1B. On oc abort Apel lt. Jai, af about [30 am, LT Uses Siting ot
_________ thu. Bapkist Church on Brown Read, eeting & cheese denish and drinking 9

ve Soda, tahun. LbonS Gp Pron ched. by Mesa Ps| we Ochcec, Edin. ve
_  Niekerson # I7oe8.,

- Page 5S 06 1b - mf . -

 
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 6 of 17

 

| te IG, Ue ask, ) me. what Twas doing and Z told him F was Charging my Phone.

 

43 2 Ue asked the (6 thet lyas_iMy loike Acound He Cocner and 1€ £ Vics) any Weep ow $
on wm. T toldbim yes thet ismy bike and © have w Poacket kni Ce on me.

 

 

44 (5, Ue told me bo put my Pocket knite on the bloale wall and ts Come to bihice
he Was Standing which ¢ did.
Hr IS He asked me my name. TL fespanded With my brolhecs Name ond date 2@
bickh because T had an outstanding bate ant.
+E 20, A Cw moments later, he told me thet Hhuce Was na vecord in te database
With tet name and loicth date .

al ha Was ask! mas me More dunst-ans, Dl6ae OD. Colors, OCC cer

€ BMathcoek alo ‘th othe ols Cec

ad

Dows ro IO atcived. This Glaiap ts herein alae 16 eras) ts as OE ice rs.

 

 

 

 

 

Ls 2a. Oe: Raa tH . : L} 5 |
(ike they bince Gaing to Tump mes |

 

 

 

asking Wie Astra Se

ao AY, bathe they got Clase OFF iene Nicker SRK t{ b MAW dy Put my hands
he hind my back Sof Could mot delond my sulle, tathen h. Punched Ms.

ia dhe ccoda men wills any Yee ot or _PoaVo catlan.,

at 25. Seve ata of He ~NeCicers “grabbe! Me and Hyrew (nets dhe Gloismeds

Their (by bo cade bate i ght, Ov tse of me, Ground my face. into the

 

 

 

Pave mint 2

aa a6 Over the next Several lowes, 2 kia S ect bludgroned and des. ol

heh dangerous It a Pon Sy Gud had my limb 5 foraued ints

 

Unnatucal Positions, tVew Hous) Twes hendculled and did

Not Fight back, .

 

Passe 6 oc |G bet
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 7 of 17

as: mu 1. All Lrcshile Le Ser cena.) te 1 Pein, bchaly and other’ Olu rs “hachehs) ee

oe Gnd Farled fe 4 rte cued o ee

ot 2%. Aboit foucly)b. Five) hours lace Lr, ed s Sunni Say LF was = taken fe He wee
ho spite ( oils lacerations ts Hu lace and Scel Pj jp Numar Os benise Sy

 

Conku sions, and dhrag ions to dhe coms les $, toes, Face ond head j
KSepacatd (eet Shoulder; a. focn (‘germent (1 the reht hans,
Hy4 Ceguined Feconstrnebive Surges Y p Cn my let shin fewer _
Numerons Stitches -
as 24. Whun ZL was Shown the Vesa Police Reged s by. my appointed
Coimnel delinSe Conse! ,T was Shockew by Ha “Ott: care untae
Qnd_Selé-Sucving Shubemonts al dhe events aloo ye,
26 30. Thenk Gully te Gicerd Body Gamece Summaties ,Shoiin ta tre. by
ay appoinked Criminal deben Se Connsel, Shows thet actuclly he pponed.
Bl Aces coling be dh Badly 6 Comsco Stufimary (Possibly Camsran’S body Com),
Wo ORE Sei 3S Rewd y Stacks. Sesetha Neen lets as knacins
him in the heed. £ Wim a lot mes, His | face ts gains 6 he blaadird ,
Gc sucn Randy You got | Symi hite men. Na le Wasn't _

 

 

 

 

 

 

 

 

 

 

ce _____ Stating cn: 5 Whe. Wwe Ge bath on“ bum
Ot BQ, Ofbieac Nickseson’s Oude othe Ok cars achions luere, Not
only unceasonable mcklse and exeesevr thee intentions!

acts ta bide aud lie Sant the. Cents Qhole “are puaibive

 

[- A. Nat wre.
ae 33. Of Cal Mickersen band the other DeGercs = aes Aheonsh aut _+ he ee

éaunt> abo hee resulke d In On _aCreaY ot Me, lad). Tt have, oe

hen Subyecked te, anguish « ana Pea and Sul IMs , Bs st teaunet Oo

__ st 2.38 - disse SRS, and ofthc dave ayes. oe
Page, Tot lo 4

 

 
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 8 of 17

x “
at 3, At all tines relevant te this achion aée/eecr Miekserson and de other DEG cers
were Gel! Lng undar ty © Colace € lows & Gus within 4h. Cour sa Gung xc ope of tla: a

mole 3 { enforce mint OFF Cac :
___ BO BS. At all dimes Celevinnt ts Hus Ged ining DeCendant Cty of Mesa had in Cet and was
_fespansible bac ial feces) [lored lop OFG cer Ni the.
other “Deeiencs ondivas Guclhas sponsible. For bring Seprrvisivn,meniteringpand

. , * . , &X cha °
disciplining o€ the individus | OL cer S tayslved °

36. T yecently discovered dhe City v¢ Mesa has o, liste ry of ollowme Gs Blire OCGers
by USe OxteSS{yr Cacce, Cllowins its o€bicecs to Set Away oid, QSSe4| fing Proce C (

 

 

 

 

 

 

 

 

 

cl Cans. This Shows a Palicy, Practice. or custm of tha C, fy a€ Misa thet Sanctions the

 

 

 

naed CoC mare, of AiCCerent training of te Delcare is %o Dbvimus and te nadeguecy Sa
(hely te cosult in Vinlabons 26 Conshibtional iehts thet te City of Mase Peliey makers
| Can be vrasenably Said te have leon delilerately indi CCerend.
SV. T Cled @nobee of Clan on Octshar 16th Dota with the Mase Cty Clerk -

 

 

 

 

 

 

 

 

COUNT 72
CIVEL RIGUTS : 4a USC. [¢¥2

 

Fourth Anadunent and Deprivation ae Civil Rights

at 3y, Plain Ce INCol Patabus hy fabspenr, every Paras cael Cantaingd Ghs yes
zx St. At fh. h wa al Hee asia oD ondesls Nesp t Cunaron He theoek. }

Randy Dee On
Cthing Under te. Caler velew.

____ BR YO. Defandants Nickerson, Glowr, Cameron , Habhcock Randy Doe.

 

 

 

 

 

 

Pare & of 16 tH
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 9 of 17

_Gud Does acted wilh ovettteeres del bance cdi dhbamnen ts Gad _
feckless. AM Sregs wet Ose ta Seb by and well chuing, at Aten}. th ee
Ae speci€ic inhent +o deprive Atmijo of his Const Acdianel aights
Secured by the Fourth Amadment to the United Stetes

_ Canst hwkion taelidins lus. right. de bw Secu: ‘i tay his S_ (ALCS. pm Gnd oe

 

t cen. Leem the use of Unceasonatble Fores and 4h, (Rew t Ss.
Bt UG Delundants Mickerson, Glover) Cameron, Hetheock »Randy Doz

Ond Nae s acted CAN CeaSrnalle. lb y USing Rocce ihn it tue §_

 

 

Patently Unnecessary ts Prevert mnjncy ts OE rcecs oc thir) ParSonS+
_ 38 YO. De Gadants Nickseson, Glover,Camacen Hatlcode Randy Doe __.
_and Does ached iy Concert Gad) Worked sft of tach dtuc
hy Occd.ac bs Co mint Lhe. Violat/ on Upon Actniys
36 4B. The behavine of Defndants ickecsony Glover, Cemaron Hetheocle

Ran Q Y Dee: an a Deesbecting blu nd granine a7 tes) I As, aad: ty. CQ 15———————

 

 

 

 

 

Aranije ‘Ss limbs mto uumsducet Pssi tions bas hot VA CR STE CY aud

 

 

 

 

— 7
Shockins t+ dhe CansStidin3.
ot dey, Cek tants SN, char son, Gloy > ver, Comerm Ay Hetheos C & Band b Boe, and

 

 

 

 

Does unjustiGed use ol exces sive, bo trio an Una cmt pecson
AS Unaspneble an J eh sive,

3K 15, De Cendant s Nie Glaver Cameron Het) covk. Rendy Doe
nd Dees adions wiere Unteasoneble Unda the Crcumsbentes-

S¥ Y6 ‘ As_«a_oditect an dt Posximedtecesult of Deberdants acts
_OmiSsjans.cnd Carstitional Vislatisas st. bed! abet } Atm. sb a

        

 

 

 

 

Sullaned rayjurtes jran_qmount ta be_provmen at tonal _

 

Pass Foe lb Ht

 

 
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 10 of 17

. Monleipe l Crab ility agelasd. De Gandant Cty af Messe
ET Pleat wteacprindes. by telscence wach Pa tascaph Can elite) Shoes —_
AUS, DeCondlet City of Mesa tebed tuith adi€Grence te the tights fo
the crtians of Mess.pneliding Aonijn, Protected by the Radek

and Fourth Amundinants of the Unihed States Carnstituchian..
er 19. Delendats Micksesein Glave Camecon Hathcock Randy Doe and . _
Dees Uncensonalile acts ware alle utd pursuant te a pelicy, prachin,
oc custom putin place by Hu polievmakacs of the Prtindat Gty of
Messe.
9% 56. Delenrdent Cty of Mesa hada policy, Prachicn er Custem sl filing oo
te cehequetely dain abbrerrs ia charge v€ attating pecce Gl

 

 

 

 

 

 

Ch ems, aud filling to put iin place a ple $e than taevidina!
ate _halas ass: led hy aa. able Ob C2 ATs
Hof 5 ‘ De€endant City of Mise had a folie ?, Pree, Pick Oe Cuctom of

£elins Les Gcquetely dain Of6Cers ts fecsgan the baundaoas of

 

______ their Constiibioss|anthocty aad Such Biluce constitute s

 

 

 

 

__._delhirate indi€beracr.
4852. Asa clicect and proximate. Cesta It af Deberdach Cty of Mese’s
actions, Plaine si Chi ced tental angiSh end pes hn _Gue

——____-_S=E ions, Past: brewed €. Shouss disacde tnd otic damays
intn amount be he. Protea. ca drval :

 

 

 

 

 

 

 

 

 

 

- COUNT._LI
CIVEL RT GUTS: 43 US.C.1983 |
i Page OIG HE

 
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 11 of 17

- Excessiue bore [Poi lice Brtelity ae
Me! 53, P lark; €: £_acecpo: fates boy LER reantee. every PacaglsP pl, Couhined Gi DMA.
_ a SY. Ab all Lines relevent hates n,Delendarts LN eka any, } @l over, Comte, ee

Ue, tcocle Rendy Boe and. Dees ada. dut te. sen only. Ceasomalole ee
mek Sead in thle _inkerachion Gnd kCeactwanct_o£. Aom's \
__ 4e& 55. Neoby Lhstencing. Sard. bls etipvs.y. Dekendants Nickerson Glover !

Cameron, Hethencle, Qeindy Dot and Deeg tut pasfull? ale Gally

 

end maliciowsly used excessive Lome cd uncssonsble
Esres on Acra\js.,inastauds.as_no Fore whalgoeer was Warranted
Under tha Ciccumstewes noc authorred tnder Hu lew:
___ 44 56. DeGrdawt Ciky, ol Mise hed a polit, prachicr, dC Caster af ‘hins
to adequately trainjmoniterand educate officers ts Geognine
the bondanes of Hic Conditubionel quthotily ont con
ded undac the Ci cumstente 5.
_ &e &&S7. Asc editect end Prax make Casult of the indintionsl, eck less and
a (Xone bl attions of DeCendeants , Aco js. wwes_depei vee) of hi S
Const hdiow

a teas enks CLMnt _oO € Cicer Gnd nd SirlO red (Ati? in Gon. Gironnt
be be Plover ot decal.

 

 

 

 

 

al night ts be { Cee Clam dh Use of <tr Ss sim Come by o

 

 

COUNT Ill
DEPRIVATION sf CIVIL RrGHTS: 4aus.c [93

DS Sistese.cd Or Sakdy and Wel. Bein $a
St DS, Platati Ek ine re potabes. byt ete memie EVery Pacagengeh __ foaataine dw...

Ponte Woe LG HE
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 12 of 17

_ 351 -_ 2. Gent antS Nicks efom A avec, Camacen Helhcack , Randy Dae

 

__ Gned Does WwW thy ol ‘brrabe. tadiCle canes to end feckless vee een bce yee cee ee
distegacd For the Shety and tye ll bring ol Acm] ye , and ty _
_Vial atlon of Hee Fou eth Abaemdrant ol the Unbded States. oe

 

Constitd any Commithed oc allowed to be Commi tee ae a _
_ nrenS enable dendal of Acmijos freedova axed Use of |

 

 

 

$3 GO. Ac aw ditect cna) Cokie te Cesull m4 bis Cw reasonable achisu §

denser rom 3S (Vee p> nS

al Dele wlants negliqance Atmijs Skbe ond tajarieS fo be
Previn at dererl, |

 

 

COUNT ITV
CIVIL RT GUTs: ¥2 us.c-1783

 

Negligent Traian 5 and Su Peruse Armouant ing ts Deli rede
tind (EL re tn
SY Gl. Platati ZL intetpotates by teh rence every Paragraph Contaiktd Al ve
$5 GD Ab all Him s relevart herein, Delrvedl nants Nidkerson) Galovec,
Lerneror y Untheocle Rewd y Dew ane Does Were aching under
dhe. daa ctimn and Contes! PulSuant 42 the toles, f2.5 ulation > /
Palicins and PretedureS of Debndent City af Mase

. _ G3. Debendent. City of Misa acted ney ligertl vp Carelessty phe chissly _
tnd wap hel berede indi Cbs ran te iar Cot fins 4y_peopacly tain,

. a Sta parnise,, Control / diac Gud _montdo 7 the mamloas Sof ths Prolite _ voce eee ee

 

 

 

 

 

Oe Page ROMO Mn
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 13 of 17

__... Deburdants Nickerson, Glover, Comeren Uethcock, Rewdy Boe and
ne _ Bees in Hur Outies and 1eSporsib hes, _ __

_ 57 CY. As. ow ditack an 3b proximate result of the achs end. OeusSions oF
Pa bndlant Crhy sb Mase Ac jo toas Litang Cally ton levy bl a

bce tavalved iA vakerach ng tithe Le public pound 4 padtelar, no

 

 

 

load unvecassacils harmed boy Hic aebions:

 

 

COUNT _V

 

New (gence.
8% GS. PI inti fe ia Col po rake 5 by Cehirerta Wary Prcngtaph Contained eles.
8 Ob. This Conse vf Achion is beanght procsnant te Acironn Stabe leu.
66 67 Dekndants Nickerson Glove cr, Ceumeren , Yetheo ke, Randy Dow. |
| and Dees Failed to act with feasonaal. Gre under the
Circumtants £,
__ &t OS, Debrrdents Nickerson, Glover, Cameron, (Lethe k pRondy Boe end oo

Des. brewched the propac standard pl Care by WSimg 2xCessi bey

 

 

Es cee.
or 4. Delurdact City of Mesa i's Vitadrwsly Gable under respsndent

Suparis © Fac the wellens of any empolsyer, agent, ar Secvant

of the City of Mss, incliding thet of Debndarts Mikseseiay
Glover, Cameron Hedherck 2 and Dar Gud Dees.

 

eon BT. As 6 citect and plo ximekecesuld of Delindarts rugl gente, Acoays Sul Ere a

 

 
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 14 of 17

oo ee  COONT VI ce

 

 

 

__. Astanlt and Babhecy.. oo __. ee ee ee
a SU, - Plainteel [no Po Cots. by ¢ tha rnce_ very. Pe-lagta el fs ataimed & boves nn

6572. This Cans o € Actin ts broaght pucscant to Acizons State lau.
£6713. Dalene ants Nickeesea, Gloves, Gumeran Hetheork Bandy Row end Dory

 

 

 

_ Gthins as agents of Defendant Ciby af Mesa 1 intentionally aad ala Elly

a Pheed Aciniys in wm Gssonable apptehsasion of imminat pbysicst 1A yer Y
Ww er trey ms Ot. threats beter athac les .

___ St 74, The threats 26 Deferdan bs Mielesr soi, Glovar, CamrSer / Hethcace ;

 

Randy Ds2_ and Does were trastence Ss ol bualauy Cl uSa. at Co ten

 

 

Given He Cifcumstantas .
418. Delindanks Mickreson, Calover, Comcon, Hath eo ek, paca oy Doe an 2

— + — Dees, acting as agents of Deludant City of Mes, dade neta elk, ;

Cause harm oc pthensine Co ntact with Acmita ‘

—

and Does did in Coet make oC Censive Conlact tv, 4h, Atmni,'s .

44 16. Pebadants Nickacson, Glover Camuon, teatheotk Bandy Dre.

 

Fe TD, Delewlact Cby of Mase bs ice CLD wsly Mab he try aga 2S panded

 

Db Pars at Coc the Rebions of ony empleythy Agtat oc Me
_—_____ot Hu City of Mesa inelscing De Gen dants Ati ckarse “Vy. Cel Svar
Cemars ny Hetheoele , Renal ¥ Dee aud Does.

HIS, As a BY roel One pracionnbe te silt o£ Delirclandd Gect[us

 

 

 

 

 

 

 

 

 

Ati js Sh red manda anguish. ard Pain and Ss fGiring
EN Caen anouat +e br Pesben at tein [
a . Pare (4 ¢ lo TH oe

 

 
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 15 of 17

COUNT VIl.

 

 

coe Litteal: al Tneliction of Emabjonel. Desh ees sine i vo os
___ ee > 7. e Plecaks € C_tacorpatats$. by Celerence every. pa sayraph Covbsined absyve.
2 BOTs Canse 06 Action is brousht Pursuant £ Arizose Stete lau: _
#4 Bl, Deberdants Nitkicsos, Glover, Camacon,Hathek, Randy Doe

Gud Dees wtertionaslly Covsed Severe emoll ore Ldi'stess ts Amin
TT b ay Hate echromey Bind (a Gt 0% S Gnd indi€Q cent Conduct,

FS S38. As adifect ond proximele result 56 Delerdets actions 1 Accent

__ Sufbered amstional AStress end mental Gag sh 7 an Gum sot

te fre prolkn at Lrval.

 

 

 

_ WHEREFORE ; P (eiiac if Piays Esr Sud gamink 6 ASSL ‘ast Deb ndant$,_
Jointly gine Seuecally in the Full ane Fair Omonec ts ze Plo\een at

deal, mel ue Ins .

 

A, Gens ral Demase.55

PB. Compan satory [Denese Sf
C , Prncrit see Dermenge Sy
O. Attocneys Ces S 4 awd
EC. Trterest and Costs.

 

a __._ firsusnt_te AX USC. 176, TL declare tad wr the
__ penalty of (7#r nye ry thet the Este goin 3 tte Gud. ee

Correct. _ _. . oe

 

— Aye (Sole

 

 

 
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 16 of 17

 

RespectGally Submitted this dey of Novermbic, 2014,

 

 

QO

Darivl Lenny Ainiio ,T¢-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fe. [6 of IG
Case 2:19-cv-02557-SRB-ESW Document 41 Filed 01/27/20 Page 17 of 17

CERTIFT CATE of SERVICE

 

L Dank! busry Arde tre the Plait Gl, brcler Undac the
Penalky ot purjyucy thet te Esregoray ty true and Cetra th .
Also , D huireby Cech fy thet Q tre and Correct Copy of
Ae absrmmentironed Ws Placed In Origen abrcials hents 2
this 37 4h day of Novembre, DOF, Cor dip- Sibing in_ the
United Ste bes Merl to dha slots .

 

Cleck (ited shtes’ Dicdard Court
Send te Day Ccomae U5. Gxt house Sule [30

Yo! w WJashiaytor st, SPC-|

 

 

 

 

coe __ Phown'x Ar. Frovg- 2ANK Duncan J, Stowdur
Crhy af Mes Ab be cnayes offic.
Hannecle- Er‘leen s. tyillebt M$-(02
Uncre) Shades Distiick Curt P.O. Bore IN66

 

Semd (4 Day Dconnr! YS Contlhuss Sle Bo Mesa, Az. &S aI l~!9CL
Yot whe Washing tor St, SPc-/

Ploewl AZ. FS 003-2 _

 

Resa Cully Subuithed pr

 

hkoe—-—--—-
Dein tl Howdy Arm!) S f. é .

 

 

 

 
